 

Exhibit 10.2

 



FIRST AMENDMENT TO FUNDING AGREEMENT

 

This First Amendment to Funding Agreement (this “Amendment”) is made and entered
into as of May 1, 2015, by and among CiG Wireless Corp., a Nevada corporation
(the “Company”), Fir Tree Capital Opportunity (LN) Master Fund, L.P., a Delaware
limited partnership (“Holder LP”), and Fir Tree REF III Tower LLC, an exempted
limited partnership under the laws of the Cayman Islands (“Holder LLC”, and
together with Holder LP, the “Series A Holders”).

 

WHEREAS, the Company and the Series A Holders are parties to that certain
Funding Agreement, dated as of March 20, 2015, (the “Agreement”);

 

WHEREAS, pursuant to the Agreement, the Escrow Amount (as defined therein) may
be adjusted in connection with a Triggering Transaction (as defined therein);
and

 

WHEREAS, the Company and the Series A Holders desire to amend the Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.Section 1.1 of the Agreement is hereby deleted in its entirety, and the
following is inserted in lieu thereof:

 

Funding of Escrow. Subject to the terms and conditions hereof, on or prior to
the fifteenth (15th) calendar day (the “Funding Deadline”) after the date of the
closing of the transactions contemplated by the Merger Agreement or an
Alternative Acquisition Agreement, as applicable (the “Closing Date”), the
Series A Holders shall deposit with a third-party escrow and paying agent
selected by the Series A Holders (the “Paying Agent”), in immediately available
funds, to the account designated by the Paying Agent, an amount equal to the
Escrow Amount (as hereinafter defined), in accordance with the terms of this
Agreement and the escrow or other similar agreement to be entered into by and
among the Series A Holders and the Paying Agent prior to the Closing Date, and
which shall be consistent with the terms of this Agreement and reasonably
acceptable to the Special Committee (the “Escrow Agreement”). As used herein,
the term “Escrow Amount” shall mean Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000).

 

2.Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Agreement.

 

3.This Amendment may be executed in one or more counterparts.

 

4.Except as amended hereby, the Agreement shall remain in full force and effect.

 

[Signature Pages Follow]

 

 

 

 

In Witness Whereof, the parties have executed this First Amendment to Funding
Agreement as of the date first written above.

 

 

          Company       CIG WIRELESS CORP.         By:  

/s/ Paul McGinn 

  Name:   Paul McGinn   Title:   Chief Executive Officer

 

          Series A Holders:      

FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, L.P.

 

By: Fir Tree Inc., its Manager

 

  By:  

/s/ Brian Meyer 

  Name:   Brian Meyer   Title:   General Counsel                  

FIR TREE REF III TOWER LLC

 

By: Fir Tree Inc., its Manager

 

  By:  

/s/ Brian Meyer 

  Name:   Brian Meyer   Title:   General Counsel

 



[Signature Page to Amendment to Funding Agreement]

 

 

 

